Citation Nr: 1030850	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.  The Board 
notes that while the RO initially declined to reopen the 
Veteran's claim for service connection for a back disorder, it 
later reopened but denied that claim in a November 2009 
supplemental statement of the case (SSOC).

The Veteran's claim for service connection for a low back 
disorder was previously denied.  The Board has a legal duty to 
address the "new and material evidence" requirement set forth 
in 38 C.F.R. § 3.156(a) regardless of the actions of the RO.  The 
Board is statutorily bound not to consider the merits of the case 
unless new and material evidence is received.  38 U.S.C.A. §§ 
5108, 7104(b).  See also, e.g., McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993), Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Board also notes that recent submissions by the Veteran 
suggest that he may have intended to claim entitlement to 
compensation for his back disability pursuant to 38 U.S.C.A. § 
1151, insofar as he makes various references to a myelogram that 
was performed by VA that he believes may have caused some type of 
residual neurological damage.  If so, the Veteran or his 
representative should contact the RO and specifically raise the 
issue.


FINDINGS OF FACT

1.   The Veteran's claim for service connection for a low back 
disorder was previously denied in rating decisions dated in June 
1980, July 1980, and April 1981.  It was essentially held that he 
had acute back pathology in service with no residuals 
demonstrated and that any subsequent back disorder was unrelated 
to service.  The Veteran was notified of these decision and his 
appellate rights, but he did not perfect a timely appeal.

2.  The evidence received since the April 1981 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a low back disability.

3.  The Veteran's currently diagnosed low back disability was not 
shown to be due to a disease or injury that occurred during his 
military service.

4.  The Veteran is not currently service connected for any 
disabilities.  Therefore, he was not shown to be unable to 
perform substantially gainful employment by reason of service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The RO's rating decision in April 1981 that last denied 
service connection for a low back disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2.  New and material evidence was received to reopen the claim of 
service connection for a low back disorder.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009). 

3.  The Veteran's low back disorder was not shown to have been 
incurred in service or to be due to a disease or injury that 
occurred during the Veteran's service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

4.  The Veteran was not shown to be unable to engage in 
substantially gainful employment by reason of service connected 
disabilities, insofar as the Veteran does not have any service 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2008, prior 
to the initial denial of his application to reopen his claim for 
service connection for his back disorder.  The letter explained 
VA's duty to assist the Veteran in obtaining evidence in support 
of his claims.  Additionally, the letter explained that the 
Veteran needed to provide new and material evidence in order to 
reopen his claim for service connection for a back disorder.  The 
letter explained the new and material evidence standard as well 
as why the Veteran's claim was previously denied.  The letter 
also explained what the evidence needed to show in order to 
establish service connection for a claimed disability and 
notified the Veteran of the manner whereby VA assigns ratings and 
effective dates for service connected disabilities.  

The Veteran was not sent a VCAA letter that explained what was 
necessary to establish eligibility for TDIU prior to the initial 
June 2009 decision that denied that claim.  However, the Board 
finds that this error was harmless.  First, the requirements for 
establishing eligibility for TDIU were set forth in the June 2009 
decision and in a statement of the case (SOC) that was dated in 
November 2009.  A reasonable person who read these documents 
would have understood what was required in order to establish 
eligibility to the benefit sought.  The Veteran's claim was 
subsequently readjudicated in an SSOC that was dated in March 
2010; thus, the Veteran was provided an adequate opportunity to 
develop his claim after receiving notice of the evidence that was 
necessary in order to do so.  Additionally, the Veteran is 
represented by an attorney who is presumably familiar with the 
requirements of the law.  The attorney also demonstrated actual 
knowledge of various statutes, regulations, and case law relevant 
to the claims adjudication process, thus it may reasonably be 
inferred that the Veteran's attorney was familiar with the 
requirements for establishing eligibility for TDIU.  Finally, the 
Board notes that the Veteran's claim for TDIU must be denied as a 
matter of law because the Veteran does not have any service 
connected disabilities.  Insofar as the resolution of the 
Veteran's claim is dependent on the law and there are no facts 
that could support his claim, the failure to receive VCAA notice 
could not prejudice the Veteran.  See, e.g., VAOGCPREC 5-2004  
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit). 

In addition to its duty to provide various notice to a claimant, 
VA also must make reasonable efforts to assist him or her in 
obtaining the evidence that is necessary to substantiate his or 
her claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, a private 
physician's report, various computer printouts that were 
submitted by the Veteran or his representative, and written 
statements from the Veteran.  A VA examination was obtained in 
connection with this claim.  Neither the Veteran nor his 
representative has identified any relevant evidence in support of 
the Veteran's claims that exists but was not obtained.  While the 
Veteran made reference to additional private treatment at his VA 
examination, he did not provide sufficient information to enable 
VA to identify or locate those health care providers, he did not 
provide releases to enable VA to obtain his treatment records 
from those providers, and he said that he had no additional 
medical records.  

For the reasons set forth above, the Board finds that the VCAA 
was satisfied in this case.

II. New and Material Evidence

Insofar as the Veteran's claim for service connection for a back 
disability was previously denied, the Board must first consider 
whether new and material evidence was received. 38 U.S.C.A. §§ 
5108, 7104(b).  See also, e.g., McGinnis, 4 Vet. App. at 244, 
Barnett 8 Vet. App. at 4.

In June 1980, July 1980, and July 1981, the RO denied service 
connection for the Veteran's claimed back disorder because the 
evidence did not show that he had a back disorder that was 
related to his service.  The evidence considered at the time of 
the July 1981 decision included the Veteran's service treatment 
records, VA treatment records from 1978-1979, a VA neurological 
examination, a written statement by the Veteran, a transcript of 
the Veteran's testimony at a November 1980 hearing, and a lay 
statement from the Veteran's girlfriend.  The Veteran did not 
timely file a notice of disagreement with the July 1981 decision, 
which then became final.  The Board must first ascertain in this 
case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
that was not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the July 1981 rating 
decision includes additional treatment records, additional 
written statements that were submitted by the Veteran, computer 
printouts of internet research on various back and neurological 
disorders that were submitted by the Veteran, and a medical 
opinion from a private physician that was dated in May 2009.  A 
private treatment record related that the Veteran now has 
developed lumbar spondylosis with degenerative disk disease 
(DDD).  The private physician opined that the Veteran's current 
back disability was related to an in-service incident in which 
the Veteran fell and hurt his back.  This evidence is new, 
because it was not of record at the time of the prior decision on 
the Veteran's claim.  It is also material, because it raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the claim is considered reopened.

II.  Service connection

The Veteran contends that his back disorder, currently diagnosed 
as lumbar spondylosis with DDD, is due to a fall that occurred 
during his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or caused or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In this case, the Veteran's service treatment records indicate 
that he sustained a minor back injury in May of 1976 with no 
residual disability.  This was noted on the May 1977 separation 
physical.  Other available service medical records show no 
pertinent complaints or findings.

VA treatment records reflect that the Veteran got in a motorcycle 
accident in June 1977, shortly after his service, in which he 
received abrasions on his right forearm, shoulder, and hand, 
facial lacerations, and a stiff neck.  In August 1978 the Veteran 
complained of lower back pain of 2 weeks duration.  He reported 
that it had its onset approximately one year previously.  He 
related that this happened when he stepped off of a hill during 
his service (although the Veteran was discharged from service 
more than 1 year prior to August 1978, with the only in-service 
injury over 1 year earlier in 1976).  The Veteran claimed that 
since that time he had intermittent back pain that was 
exacerbated by lifting heavy objects.  The pain was in the 
thoracic area.  The possibility of a herniated disc was 
considered.  However, radiographs of the lumbar and thoracic 
spine were normal.  A neurological consult was ordered and this 
was essentially normal.

Another entry for August recorded similar complaints for the 
thoracic spine.  On neurological examination findings were 
essentially negative.  He was to return in November to the 
clinic, but it is noted that he did not report.

A second radiograph of the thoracic spine that was performed in 
October 1978 was also normal.  In April 1979 the Veteran 
complained of back pain that he attributed to stepping into a 
hole during his service.  He was hospitalized briefly for a work-
up.  A pan myelogram that was performed at that time was 
essentially normal, with no evidence of intrinsic lesions or 
extradural defects.  There was no evidence of a tumor or 
compression fracture.  No explanation for the Veteran's reported 
back pain was found.  

In a June 1980 written statement the Veteran related that he 
injured his back in or around June 1976 and was placed on bed 
rest for 3 days, after which he resumed his normal duties.  He 
related that his back pain continued and was still present at his 
discharge from service.  His girlfriend submitted a statement in 
which she related that she observed that the Veteran had back 
pain.  

At his hearing in November 1980 the Veteran testified that he 
stepped off of a small hill and injured his back.  He was placed 
on bet rest for 5 days.  He went back to work and it took about a 
week and a half before he could stand up straight.  He testified 
that he injured his back again 2 weeks later.  He testified that 
he later got a myelogram at the VA and that he felt sick after 
the procedure.  He testified that he did not hurt his back in his 
motorcycle accident, but only cut his arm.  He denied seeing any 
private physicians with respect to his back and did not report 
that he was diagnosed with any back disorder.  

The Veteran was afforded a VA examination in February 1981.  The 
examiner reviewed the Veteran's VA treatment records, noting that 
the myelogram was normal but the neurological examination showed 
"possible minute neurological abnormalities."  The Veteran 
reported that he bruised a kidney in an automobile accident in 
1980 but did not state whether this affected his back.  The 
examiner opined that there were no clear cut abnormal 
neurological findings and noted that the Veteran's reported 
symptoms were "bizarre." He noted that he was unsure that the 
Veteran was even describing back pain, rather the Veteran 
complained of tingling and abnormal sensations.  It is noted that 
most of the complaints concerned the mid-thoracic area.  The 
examiner diagnosed back pain by history with a normal 
neurological examination.  

Private treatment records from February 2008 indicate that the 
Veteran had low back pain for "many years" and was treated with 
injections with good results.  The range of motion of his back 
was decreased and he had tenderness and spasms in the paraspinous 
muscles in the lumbosacral region.  The assessment was DDD and a 
herniated lumbar disk at L3/L4 and L4/L5.  An MRI was recommended 
which showed spondylosis and foraminal stenosis.  Private 
treatment records from February and March 2008 also documented 
that the Veteran had severe DDD from L3 to S1 with modic endplate 
changes and a questionable amount of air in the intervertebral 
disc space at the L4-L5 level.  The Veteran was undergoing pain 
management but wanted to put off back surgery until the end of 
summer.  These records did not discuss the cause of the Veteran's 
DDD.  

The Veteran obtained an opinion for a private physician, Dr. B., 
which was dated in May 2009.  The physician documented a reduced 
range of motion of the Veteran's spine and noted that the March 
2008 MRI showed disc bulges in the lumbar and thoracic spine.  
Dr. B. stated that he reviewed the Veteran's claims file and he 
opined that the Veteran's current back problems were due to the 
Veteran's in service fall.  He noted that after a trauma 
degenerative changes can occur slowly over a number of years and 
that injuries to the spine early in life often lead to advanced 
changes later in life due to chronic ligament laxity and spinal 
instability.  Dr. B. related that he based his opinion on the 
Veteran's report of "continuous back problems" since his in-
service injury, the Veteran's current symptoms, his conclusion 
that there was no other plausible explanation for the Veteran's 
back problems since there was no documentation of any other back 
trauma and the Veteran held mostly sedentary jobs after service, 
and his belief that the time lag between the Veteran's injury and 
the onset of his symptoms was consistent with medical principles 
and the natural history of the Veteran's spinal disorder.  

Dr. B. also opined that military and VA physicians are 
incompetent diagnosticians and that they did not provide the 
appropriate testing necessary to diagnose the Veteran's spinal 
disability after his injury since a myelogram is less sensitive 
than a MRI.  He argued that a recent MRI showed a bulge in the 
mid-thoracic area which was the same area where problems were 
reported in 1979 and noted that the minor neurological 
abnormalities that were then observed could have resulted from 
lumbar or thoracic damage.  He also concluded that the level of 
degenerative changes shown on the Veteran's 2008 MRI were out of 
proportion to the Veteran's age without antecedent injury.  

After receiving this opinion, VA scheduled the Veteran for a VA 
examination of his spine which took place in September 2009.  The 
examiner reviewed the Veteran's medical history as documented in 
the claims file and the private physician's opinion.  She also 
obtained a history from the Veteran, particularly because there 
was a lack of medical documentation from the 1980s through 2008.  

The Veteran told the examiner that he served as a photographer's 
mate during his service and that he did not have any shipboard 
tours.  He was stationed in Morocco.  His duties involved taking 
and developing photographs.  He related that in the summer of 
1976 he was unloading food off of a truck.  He picked up a small 
box that was approximately 2 feet in size and which weighed less 
than 40 pounds.  While carrying the box he stepped into a small 
depression, felt an electricity like sensation shooting down his 
legs, and fell.  He reported that he was seen by a corpsman, 
given medications, and placed on bed rest for a week.  He 
returned to work and was still stiff and sore but this resolved 
after approximately two weeks.  After that he did not have any 
back problems or receive any medical treatment for his back for 
the rest of his time in the service.

After service the Veteran worked as a masonry laborer.  He had to 
mix cement, shovel, and carry cinder blocks.  After working at 
this job for approximately 1 week the Veteran developed back 
pain.  He continued working at this job for another few weeks, 
but was let go after he reported his back pain to supervisors.  
Thereafter, the Veteran was seen at the VA and while various 
diagnoses were entertained a myelogram was normal.  The Veteran 
had some nausea, vomiting, and headache pain after the procedure 
but these symptoms resolved.  

In the late 1970s or early 1980s the Veteran stopped treatment 
with VA and sought private chiropractic care.  During this time, 
with the exception of a 1 to 2 year period during which he worked 
at a sedentary job, the Veteran worked in the construction and 
home improvement industries; his work included framing, roofing, 
plumbing, and sheetrock installation.  His back pain progressed 
during this time.  He saw a pain management specialist and was 
prescribed medications.  He continued to have pain from the mid 
back down to his thighs, along the inner legs, and out to his 
toes.  He had some weakness when the pain, numbness, and tingling 
increased.  He had back pain that was severe enough to require 
bed rest approximately twice per year but he did not have health 
insurance and did not see a physician.  

In approximately 2003 the Veteran's symptoms got worse.  He was 
unable to walk and felt an electric shock like sensation in his 
legs.  He intermittently used a back support and a transcutaneous 
electrical neural stimulation (TENS) unit.  This did not provide 
lasting relief.  In 2004, a friend referred him to Dr. S. who 
ordered an MRI.  The Veteran did not believe he had any MRIs 
prior thereto.  The Veteran reported that the MRI showed 
degenerative discs.  He saw a few different physicians during 
this time and received treatments including epidural steroid 
injections and a caudal injection.  During this period the 
Veteran intermittently worked doing home improvement and 
construction.  He stopped working in 2004.  

The Veteran subsequently saw Dr. R., who recommended surgery with 
fusion, and the Veteran underwent this procedure in November 
2008.  After this surgery the quality of his back pain became 
"like a toothache" but he no longer had electrical sensations 
in his legs.  He tried physical therapy but this made his feel 
worse so he did not continue with it.  He was referred to Dr. G. 
for pain management, whom he still sees.

The Veteran denied having any medical records for the period from 
approximately 1980 to 2004.  He admitted to having been in a 
motorcycle accident and a car accident but he denied hurting his 
back in either incident.  He denied a family history of back 
problems and he denied any trauma to his back other than the fall 
that occurred during his service.

The Veteran told the examiner that he currently had mid-back pain 
that he believed was in the area where the hardware from his 
surgery is.  He also had tingling in his thighs.  He continued to 
take pain medication and has daily flare ups of back pain.  His 
inner legs to his toes were numb.  The Veteran had limited motion 
of his spine, including essentially no extension.  A neurological 
examination showed some decreased sensation to pinprick.  A 
September 2009 x-ray of the thoracic spine showed mild to 
moderate degenerative changes.  An x-ray of the lumbar spine that 
was performed on the same date showed a multi-level hardware 
fusion of the lower lumbar spine along with a multi-level 
laminectomy with presumed translucent spinal rods with no visible 
hardware related complications.  An MRI showed some disc 
protrusions and foraminal narrowing.  The examiner diagnosed 
lumbar DDD, s/p multi-level laminectomy and multi-level hardware 
fusion of the lumbar spine with residuals and DDD of the thoracic 
spine.

The examiner opined that the Veteran's current spinal disorders 
were not related to his service.  She explained that although the 
Veteran reported a fall in service, he also reported that his 
symptoms resolved after approximately 2 weeks and that he then 
did fine until he was discharged the following year.  She noted 
that while Dr. B. stated in his report that the Veteran did 
mostly sedentary work after service, he in fact mostly worked in 
construction and just after his service he worked in masonry and 
had significant back pain at that time.  He was also involved in 
a motorcycle and an automobile accident, although he denied any 
effects of these incidents on his back.  The examiner also noted 
that the Veteran's 1979 myelogram was normal.  

The examiner noted that most cases of back pain are self 
limiting, and that there was no evidence in either the claims 
file or the history reported by the Veteran of chronicity or 
recurrence of back pain after the one incident until after his 
discharge from service.  The examiner noted that epidemiologic 
studies showed an association between multiple environmental 
factors and the development of disc degeneration, including heavy 
physical work, lifting, truck driving, obesity, and smoking, all 
of which are major risk factors for back pain and disc 
degeneration.  She noted that studies support the theory that DDD 
has a complex multifactorial etiology and that most evidence 
points to an age-related process influenced primarily by 
mechanical and genetic factors.  She noted that the Veteran had a 
history of ongoing construction work.  The examiner concluded 
that based on her review of the claims folder, the history 
obtained by the Veteran, her examination of the Veteran, the 
results of the 2008 MRI, and the x-rays that were obtained in 
conjunction with the examination, the Veteran's back disorders 
are less likely than noted related to his service.   

In a letter dated in October 2009 the Veteran reiterated that he 
fell when he stepped into a small hole while carrying a box.  He 
explained that he did not seek additional treatment with VA after 
1979 because VA was unable to find an explanation of his back 
pain but that he did seek private treatment.

In December 2009 the Veteran submitted various computer printouts 
on internet  about various back and neurological disorders, with 
his own comments inserted, and a written statement.  The Veteran 
related that he believes that he has either radiculitis or 
arachnoiditis as a result of his in-service fall or as a 
complication of the myelography that he underwent in 1979.  He 
contends that his treatment by VA and the VA examination were 
inadequate because there were no specific tests done to diagnose 
radiculitis or arachnoiditis.  There is no medical documentation 
that the Veteran has either radiculitis or arachnoiditis.  

It is the conclusion of the Board, the competent evidence does 
not show that it is at least as likely as not that the Veteran's 
current back disorders are related to his service.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion is 
based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 Vet. 
App. 345, 348.  Although VA may not discount a private medical 
opinion merely because the private physician did not review the 
claims file, the Board may examine the factual foundation of a 
medical opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303-304 (2008).  Further, an opinion that is 
speculative has limited probative value.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion that a particular event 
"may" have led to the Veteran's disability is too speculative 
to establish a causal relationship)).  

In this case, the Board finds that the opinion of the VA examiner 
is more probative than that of Dr. B.  Significantly, Dr. B. 
relied in part on his belief that the Veteran had no history of 
back trauma other than his in-service fall and that the Veteran 
performed mostly sedentary work after his service.  In fact, the 
Veteran was in two motor vehicle accidents, although he stated 
that he did not injure his back therein, and he worked doing 
manual labor for nearly three decades post-service.  The claims 
file does not show that the Veteran was diagnosed with DDD until 
at least 2004, approximately 27 years after his service, most of 
which time he spent working in masonry, construction, and home 
improvement.  Dr. B., having erroneously assumed that the Veteran 
performed primarily sedentary work after service, did not address 
the effects of many years of physical labor on the Veteran's 
back.  In contrast, the VA examiner opined that given the 
Veteran's long history of construction labor, a known risk factor 
for DDD, his current back disorders were less likely than not 
related to his military service.

Dr. B. also relied in part on his belief that the Veteran 
reported consistent back pain since his in-service fall.  In 
fact, the Veteran told the VA examiner in September 2009 that he 
had a single isolated incident of pain that lasted 2 weeks during 
service and then resolved.  The Veteran told the VA examiner that 
his pain did not recur until he started working for a masonry 
company after service.  This is consistent with the notation in 
the Veteran's service treatment records that the Veteran injured 
his back in May 1976 but had no residuals of that injury.  While 
on other occasions the Veteran reported that his back pain was 
either intermittent or persistent since his in-service fall, the 
Board finds that his report of back pain that lasted only 2 weeks 
after the injury with a 1 year period of remission is the more 
credible version of events.  The Veteran had no incentive to 
report that his back pain onset at a later time than it actually 
did, while there were financial incentives for him to associate 
his back pain with his service.  

Thus, insofar as Dr. B.'s opinion was based on incorrect factual 
premises as described above, it is of limited probative value.  
In contrast, the VA examiner, who had the opportunity to review 
Dr. B's opinion, adequately discussed the facts related to the 
Veteran's case and the etiology of his current back disorder.  
Thus, her opinion is accorded more weight in this case.

Additionally, while the Board notes that the Veteran is competent 
to report his symptoms of back pain, he has been inconsistent in 
describing the onset of such pain.  Evidence, including some of 
the Veteran's own statements, indicates that the Veteran's pain 
was time-limited after his in-service fall and did not recur 
until after the Veteran was discharged from service.  
Additionally, x-rays and a myelogram were performed in 1978-1979 
were negative for any back disorder, including DDD, indicating 
that this disorder did not have its onset until some time 
thereafter (as noted above, it was diagnosed in 2004).  The 
Veteran is not competent to provide an expert opinion linking DDD 
that onset later in life to an in-service incident that occurred 
many years earlier; this type of etiology opinion is not within 
the competence of an ordinary layperson and there is no evidence 
that the Veteran possess any special expertise in this area.  
Similarly, while the Veteran may believe that he developed a 
separate neurological disorder as a result of his in-service 
fall, he has not been diagnosed with such a disorder and, as a 
layperson, he lacks the competence to diagnose this type of 
disorder or to explain its etiology.  

There is likewise no competent evidence that the September 2009 
examination was inadequate because it did not specifically 
address radiculitis or arachnoiditis.  There is no evidence that 
the examiner believed that additional tests were necessary in 
order to determine whether the Veteran's reported symptoms were 
related to his fall in service.  In this regard, the Board notes 
that a presumption or regularity applies to the actions of public 
officials.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 
(1999).  The Veteran's statement that he believed additional 
testing should have been performed is insufficient to rebut the 
presumption that the examiner properly performed all tests and 
studies that she deemed were necessary in order to provide an 
accurate diagnosis and etiology opinion.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for a back disorder is denied.

IV. TDIU

The Veteran contends he is entitled to TDIU because he is 
unemployable as a result of service connected disabilities.  The 
Veteran submitted an opinion from Dr. B. to the effect that he is 
unemployable.  

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a).  Even if the above criteria are not met, a Veteran who 
is actually unable to perform substantially gainful employment as 
a result of a service connected disability or disabilities may 
receive TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b). 

In this case, the Veteran is not service connected for any 
disabilities.  Therefore, a  service connected disability or 
disabilities cannot be the cause of the Veteran's alleged 
inability to work. 

The Board considered the benefit of the doubt doctrine, but the 
preponderance of the evidence is against his claim.  Gilbert, 1 
Vet. App. at 55.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a back disorder is considered 
reopened.  The appeal is granted to that extent. 

Service connection for a low back disorder is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


